FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

SPRINT PCS ASSETS, L.L.C., a             
Delaware limited liability
company, wholly-owned by Sprint
Telephony PCS, LP, a Delaware
limited partnership,
                   Plaintiff-Appellee,
                  v.
CITY OF PALOS VERDES ESTATES, a
California municipality; CITY
COUNCIL OF THE CITY OF PALOS
VERDES ESTATES, its governing
body; JOSEPH SHERWOOD, in his                  No. 05-56106
official capacity as Mayor Pro
Tem of the City of Palos Verdes                 D.C. No.
                                             CV-03-00825-AHS
Estates; JOHN FLOOD, in his official
capacity as Councilmember of the                OPINION
City of Palos Verdes Estates;
ROSEMARY HUMPHREY, in her
official capacity as
Councilmember of the City of
Palos Verdes Estates; DWIGHT
ABBOTT, in his official capacity as
Councilmember of the City of
Palos Verdes Estates; JAMES F.
GOODHART, in his official capacity
as Councilmember of the City of
Palos Verdes Estates,
             Defendants-Appellants.
                                         
        Appeal from the United States District Court
            for the Central District of California
       Alicemarie H. Stotler, District Judge, Presiding

                             14535
14536   SPRINT PCS ASSETS v. PALOS VERDES ESTATES
                 Argued and Submitted
           July 6, 2009—Pasadena, California

                Filed October 14, 2009

  Before: Barry G. Silverman, Kim McLane Wardlaw, and
               Jay S. Bybee, Circuit Judges.

               Opinion by Judge Wardlaw
14538    SPRINT PCS ASSETS v. PALOS VERDES ESTATES




                         COUNSEL

Scott J. Grossberg, Richard R. Clouse, Amy R. von Kelsch-
Berk, and Angelica A. Arias of Cihigoyenetche, Grossberg &
Clouse, Ranco Cucamonga, California, and Daniel P. Barer of
Pollak, Vida & Fisher, Los Angeles, California, for the appel-
lants.

John J. Flynn III, Gregory W. Sanders, and Michael W.
Shonafelt of Nossaman, Guthner, Knox & Elliott, LLP,
Irvine, California, for the appellee.
          SPRINT PCS ASSETS v. PALOS VERDES ESTATES       14539
                          OPINION

WARDLAW, Circuit Judge:

   The City of Palos Verdes Estates (“City”) appeals the grant
of summary judgment in favor of Sprint PCS Assets, L.L.C.
(“Sprint”). We must decide whether the district court erred in
concluding that the City violated the Telecommunications Act
of 1996 (“TCA”), Pub. L. No. 104-104, 110 Stat. 56 (codified
as amended in various sections of U.S.C. titles 15, 18, and
47), when it denied Sprint permission to construct two wire-
less telecommunications facilities in the City’s public rights-
of-way. Specifically, we must decide (1) whether the City’s
denial is supported by substantial evidence, as required by 47
U.S.C. § 332(c)(7)(B)(iii), and (2) whether the City’s denial
constitutes a prohibition on the provision of wireless service
in violation of 47 U.S.C. §§ 253(a) and 332(c)(7)(B)(i)(II).
Because the City’s denial is supported by substantial evi-
dence, and because disputed issues of material fact preclude
a finding that the decision amounted to a prohibition on the
provision of wireless service, we reverse and remand.

 I.   FACTUAL AND PROCEDURAL BACKGROUND

   The City is a planned community, about a quarter of which
consists of public rights-of-way that were designed not only
to serve the City’s transportation needs, but also to contribute
to its aesthetic appeal. In 2002 and 2003, Sprint applied for
permits to construct wireless telecommunications facilities
(“WCF”) in the City’s public rights-of-way. The City granted
eight permit applications but denied two others, which are at
issue in this appeal. One of the proposed WCFs would be con-
structed on Via Azalea, a narrow residential street, and the
other would be constructed on Via Valmonte, one of the four
main entrances to the City. Sprint acknowledged that it
already served four thousand customers in the City with its
existing network but stated that the proposed WCFs were
nonetheless needed to replace its existing infrastructure.
14540     SPRINT PCS ASSETS v. PALOS VERDES ESTATES
   A City ordinance (“Ordinance”) provides that WCF permit
applications may be denied for “adverse aesthetic impacts
arising from the proposed time, place, and manner of use of
the public property.” Palos Verdes Estates, Cal., Ordinances
ch. 18.55.040(B)(1). Under the Ordinance, the City’s Public
Works Director (“Director”) denied Sprint’s WCF permit
applications, concluding that the proposed WCFs were not in
keeping with the City’s aesthetics. The City Planning Com-
mission affirmed the Director’s decision in a unanimous vote.

   Sprint appealed to the City Council (“Council”), which
received into evidence a written staff report that detailed the
potential aesthetic impact of the proposed WCFs and summa-
rized the results of a “drive test,” which confirmed that cellu-
lar service from Sprint was already available in relevant
locations in the City. The Council also heard public comments
and a presentation from Sprint’s representatives. The Council
issued a resolution affirming the denial of Sprint’s permit
applications. It concluded that a WCF on Via Azalea would
disrupt the residential ambiance of the neighborhood and that
a WCF on Via Valmonte would detract from the natural
beauty that was valued at that main entrance to the City.

   Denied permits by the Director, the Commission, and the
Council, Sprint took its case to federal court, seeking a decla-
ration that the City’s decision violated various provisions of
the TCA. The district court concluded that the City’s decision
was not supported by substantial evidence and thus violated
47 U.S.C. § 332(c)(7)(B)(iii). This determination was prem-
ised on a legal conclusion that California law prohibits the
City from basing its decision on aesthetic considerations. The
district court also concluded that the City violated 47 U.S.C.
§§ 253 and 332(c)(7)(B)(i)(II) by unlawfully prohibiting the
provision of telecommunications service, finding that the City
had prevented Sprint from closing a significant gap in its cov-
erage. The City timely appeals.
            SPRINT PCS ASSETS v. PALOS VERDES ESTATES        14541
 II.    JURISDICTION AND STANDARD OF REVIEW

   The district court exercised jurisdiction pursuant to 28
U.S.C. § 1331. We have jurisdiction pursuant to 28 U.S.C.
§ 1291. “We review summary judgment de novo.” Nelson v.
City of Davis, 571 F.3d 924, 927 (9th Cir. 2009) (citation
omitted). Summary judgment is appropriate only if the plead-
ings, the discovery, disclosure materials on file, and affidavits
show that there is no genuine dispute as to any material fact
and that the moving party is entitled to judgment as a matter
of law. Fed. R. Civ. P. 56(c). All justifiable factual inferences
must be drawn in the City’s favor, and we must reverse the
grant of summary judgment if any rational trier of fact could
resolve a material factual issue in the City’s favor. See Nel-
son, 571 F.3d at 927.

                       III.   DISCUSSION

   The tension between technological advancement and com-
munity aesthetics is nothing new. In an 1889 book that would
become a classic in city planning literature, Vienna’s Camillo
Sitte lamented:

       [T]here still remains the question as to whether it is
       really necessary to purchase these [technological]
       advantages at the tremendous price of abandoning all
       artistic beauty in the layout of cities. The innate con-
       flict between the picturesque and the practical cannot
       be eliminated merely by talking about it; it will
       always be present as something intrinsic to the very
       nature of things.

Camillo Sitte, City Planning According to Artistic Principles
110 (Rudolph Wittkower ed., Random House 1965) (1889).

   The TCA attempts to reconcile this “innate conflict.” On
the one hand, the statute is intended to “encourage the rapid
deployment of new telecommunications technologies.” Pub.
14542      SPRINT PCS ASSETS v. PALOS VERDES ESTATES
L. No. 104-104, 110 Stat. 56. On the other hand, it seeks “to
preserve the authority of State and local governments over
zoning and land use matters.” T-Mobile USA, Inc. v. City of
Anacortes, 572 F.3d 987, 992 (9th Cir. 2009) (citation omit-
ted). The TCA seeks a balance by placing certain limitations
on localities’ control over the construction and modification
of WCFs. See 47 U.S.C. §§ 253(a), 332(c)(7)(B). This appeal
involves a challenge to the district court’s conclusion that the
City exceeded those limitations.

A.     Section 332(c)(7)(B)(iii)

   [1] One of the limitations that the TCA places upon local
governments is that “[a]ny decision . . . to deny a request to
place, construct, or modify personal wireless service facilities
shall be in writing and supported by substantial evidence con-
tained in a written record.” 47 U.S.C. § 332(c)(7)(B)(iii). As
we have explained, “The upshot is simple: this Court may not
overturn the [City’s] decision on ‘substantial evidence’
grounds if that decision is authorized by applicable local regu-
lations and supported by a reasonable amount of evidence.”
MetroPCS, Inc. v. City & County of S.F., 400 F.3d 715, 725
(9th Cir. 2005).1 Thus, we must determine (1) whether the
City’s decision was authorized by local law and, if it was, (2)
whether it was supported by a reasonable amount of evidence.
Both requirements are satisfied here.

  1.    The City’s decision was authorized by local law.

  “[W]e must take applicable state and local regulations as
we find them and evaluate the City decision’s evidentiary
  1
    The district court did not have the benefit of our decision in MetroPCS
when it issued its order granting Sprint summary judgment on its claims
under 47 U.S.C. §§ 253 and 332(c)(7)(B)(iii). Indeed, there has been con-
siderable development in this area of the law since the district court
resolved Sprint’s motion. See, e.g., Sprint Telephony PCS, L.P. v. County
of San Diego, 543 F.3d 571 (9th Cir. 2008); City of Anacortes, 572 F.3d
at 987.
           SPRINT PCS ASSETS v. PALOS VERDES ESTATES               14543
support (or lack thereof) relative to those regulations.”
MetroPCS, 400 F.3d at 724. As noted above, the Ordinance
authorizes the denial of WCF permit applications on aesthetic
grounds. Also relevant for our purposes is the California Pub-
lic Utilities Code (“PUC”), which provides telecommunica-
tions companies with a right to construct WCFs “in such
manner and at such points as not to incommode the public use
of the road or highway,” Cal. Pub. Util. Code § 7901, and
states that “municipalities shall have the right to exercise rea-
sonable control as to the time, place, and manner in which
roads, highways, and waterways are accessed.” Id. § 7901.1.
The district court erred in concluding that the City’s consider-
ation of aesthetics was invalid under the PUC.2 The California
Constitution gives the City the authority to regulate local aes-
thetics, and neither PUC § 7901 nor PUC § 7901.1 divests it
of that authority.
  2
    During the pendency of this appeal, pursuant to Cal. R. Ct. 8.548(a),
we requested that the California Supreme Court decide whether PUC
§§ 7901 and 7901.1 permit public entities to regulate the placement of
telephone equipment in public rights-of-way on aesthetic grounds. The
California Supreme Court denied our request, concluding that a decision
on that issue may not be determinative in these federal proceedings.
Accordingly, the task now before us is to predict how the California
Supreme Court would resolve the issue. See Giles v. Gen. Motors Accep-
tance Corp., 494 F.3d 865, 872 (9th Cir. 2007). We may look to the state’s
intermediate appellate courts for guidance. Id. While the question of
whether California’s municipalities have the power to consider aesthetics
in deciding whether to grant WCF permit applications has been addressed
by us and the California Courts of Appeals, it has not been resolved in a
published opinion on which we may rely. See Sprint PCS Assets, L.L.C.
v. City of La Cañada Flintridge, 182 Fed. Appx. 688, 690-91 (9th Cir.
2006) (city may not consider aesthetics); Sprint Telephony PCS v. County
of San Diego, 44 Cal. Rptr. 3d 754, 764-66 (Cal. Ct. App. 2006) (city may
consider aesthetics) superseded by 143 P.3d 654 (Cal. 2006); see also 9th
Cir. R. 36-3 (unpublished dispositions are not precedent); Cal. R. Ct.
8.1115 (no citation or reliance on unpublished opinions).
14544      SPRINT PCS ASSETS v. PALOS VERDES ESTATES
     i.   California’s Constitution

   [2] The California Constitution authorizes local govern-
ments to “make and enforce within [their] limits all local,
police, sanitary, and other ordinances and regulations not in
conflict with general laws.” Cal. Const. art. XI, § 7. Califor-
nia’s Supreme Court has explained that a “ ‘city’s police
power under this provision can be applied only within its own
territory and is subject to displacement by general state law
but otherwise is as broad as the police power exercisable by
the Legislature itself.’ ” Fisher v. City of Berkeley, 693 P.2d
261, 271 (Cal. 1984) (quoting Birkenfeld v. City of Berkeley,
550 P.2d 1001, 1009 (Cal. 1976)); see also Conn. Indem. Co.
v. Super. Ct. of San Joaquin County, 3 P.3d 868, 872 (Cal.
2000) (state constitution provides city with “general authority
to exercise broad police powers”). There is no question that
the City’s authority to regulate aesthetics is contained within
this broad constitutional grant of power. See Landgate, Inc. v.
Cal. Coastal Comm’n, 953 P.2d 1188, 1198 (Cal. 1998) (aes-
thetic preservation is “unquestionably [a] legitimate govern-
ment purpose[ ]”); Ehrlich v. City of Culver City, 911 P.2d
429, 450 (Cal. 1996) (“[A]esthetic conditions have long been
held to be valid exercises of the city’s traditional police
power.”).

   Thus, the threshold issue is not, as Sprint argues and the
district court apparently believed, whether the PUC authorizes
the City to consider aesthetics in deciding whether to grant a
WCF permit application, but is instead whether the PUC
divests the City of its constitutional power to do so.3 There-
   3
     Sprint urges us to approach the question differently, relying on lan-
guage from Western Union Tel. Co. v. Hopkins, 116 P. 557 (Cal. 1911),
that
    [i]t is universally recognized that the state in its sovereign capac-
    ity has the original right to control all public streets and high-
    ways, and that except in so far as that control is relinquished to
    municipalities by the state, either by provision of the state consti-
            SPRINT PCS ASSETS v. PALOS VERDES ESTATES                  14545
fore, the question actually before us is whether the City’s con-
sideration of aesthetics is “in conflict with general laws.” Cal.
Const. art. XI, § 7. “A conflict exists if the local legislation
duplicates, contradicts, or enters an area fully occupied by . . .
legislative implication.” Action Apartment Ass’n, Inc. v. City
of Santa Monica, 163 P.3d 89, 96 (Cal. 2007) (citation and
quotation omitted). “Local legislation is contradictory to gen-
eral law when it is inimical thereto.” Id. (citation and quota-
tion omitted). Absent a specific legislative indication to the
contrary, we presume that there is no conflict where the local
government regulates an area over which it has traditionally
exercised control. See id. Sprint has the burden of demonstrat-
ing that a conflict exists. See id. We conclude that neither
PUC § 7901 nor PUC § 7901.1 conflicts with the City’s
default power to deny a WCF permit application for aesthetic
reasons.

     ii.    PUC § 7901

  [3] The City’s consideration of aesthetics in denying
Sprint’s WCF permit applications comports with PUC § 7901,

    tution or by legislative act not inconsistent with the Constitution,
    it remains with the state legislature.
Id. at 562. The defect in Sprint’s argument is that it contemplates a relin-
quishment of state sovereignty through statute only, thus turning a blind
eye to the constitutional grant of power contained in Cal. Const. art. XI,
§ 7. Our observation that the City possesses constitutionally based police
powers over aesthetics is entirely consistent with the Hopkins court’s rec-
ognition that the utility companies’ right to construct telegraph facilities
remained subject to “the lawful exercise by the city of such rights in
regard to such use as it has under the police power.” Hopkins, 116 P. at
563; see also id. at 562 (city retains power to do “such things in regard
to the streets and the use thereof as were justified in the legitimate exercise
of the police power”); see also Pac. Tel. & Tel. Co. v. City & County of
S.F., 336 P.2d 514, 519 (Cal. 1959) (telephone franchise is a matter of
state concern but city still controls the particular location and manner in
which public utility facilities are constructed in the streets). The Hopkins
court refrained from articulating the scope of the city’s police powers
because, unlike in this appeal, that was “a question in no way involved in
[the] case.” Hopkins, 116 P. at 562-63.
14546     SPRINT PCS ASSETS v. PALOS VERDES ESTATES
which provides telecommunications companies with a right to
construct WCFs “in such manner and at such points as not to
incommode the public use of the road or highway.” Cal. Pub.
Util. Code § 7901. To “incommode” the public use is to “sub-
ject [it] to inconvenience or discomfort; to trouble, annoy,
molest, embarrass, inconvenience” or “[t]o affect with incon-
venience, to hinder, impede, obstruct (an action, etc.).” 7 The
Oxford English Dictionary 806 (2d ed. 1989); see also Web-
ster’s New Collegiate Dictionary 610 (9th ed. 1983) (“To give
inconvenience or distress to.”). The experience of traveling
along a picturesque street is different from the experience of
traveling through the shadows of a WCF, and we see nothing
exceptional in the City’s determination that the former is less
discomforting, less troubling, less annoying, and less distress-
ing than the latter. After all, travel is often as much about the
journey as it is about the destination.

   The absence of a conflict between the City’s consideration
of aesthetics and PUC § 7901 becomes even more apparent
when one recognizes that the “public use” of the rights-of-
way is not limited to travel. It is a widely accepted principle
of urban planning that streets may be employed to serve
important social, expressive, and aesthetic functions. See Ray
Gindroz, City Life and New Urbanism, 29 Fordham Urb. L.J.
1419, 1428 (2002) (“A primary task of all urban architecture
and landscape design is the physical definition of streets and
public spaces as places of shared use.”); Kevin Lynch, The
Image of the City 4 (1960) (“A vivid and integrated physical
setting, capable of producing a sharp image, plays a social
role as well. It can furnish the raw material for the symbols
and collective memories of group communication.”); Camillo
Sitte, City Planning According to Artistic Principles 111-12
(Rudolph Wittkower ed., Random House 1965) (1889) (“One
must keep in mind that city planning in particular must allow
full and complete participation to art, because it is this type
of artistic endeavor, above all, that affects formatively every
day and every hour of the great mass of the population . . . .”).
As Congress and the California Legislature have recognized,
           SPRINT PCS ASSETS v. PALOS VERDES ESTATES         14547
the “public use” of the roads might also encompass recre-
ational functions. See, e.g., Cal. Pub. Util. Code § 320 (bury-
ing of power lines along scenic highways); 23 U.S.C. § 131(a)
(regulation of billboards near highways necessary “to promote
. . . recreational value of public travel . . . and to preserve nat-
ural beauty”).

   These urban planning principles are applied in the City,
where the public rights-of-way are the visual fabric from
which neighborhoods are made. For example, the City’s staff
report explains that Via Valmonte, which is adorned with an
historic stone wall and borders a park, is “cherished for its
rural character, and valued for its natural, unspoiled appear-
ance, rich with native vegetation.” Meanwhile, Via Azalea is
described as “an attractive streetscape” that creates a residen-
tial ambiance. That the “public use” of these rights-of-way
encompasses more than just transit is perhaps most apparent
from residents’ letters to the Director, which explained that
they “moved to Palos Verdes for its [a]esthetics” and that they
“count on this city to protect [its] unique beauty with the
abundance of trees, the absence of sidewalks, even the lack of
street lighting.”

   [4] Thus, there is no conflict between the City’s consider-
ation of aesthetics in deciding to deny a WCF permit applica-
tion and PUC § 7901’s statement that telecommunications
companies may construct WCFs that do not incommode the
public use of the rights-of-way.

    iii.   PUC § 7901.1

   [5] Nor does the City’s consideration of aesthetics conflict
with PUC § 7901.1’s statement that “municipalities shall have
the right to exercise reasonable control as to the time, place,
and manner in which roads, highways, and waterways are
accessed.” Cal. Pub. Util. Code § 7901.1. That provision was
added to the PUC in 1995 to “bolster the cities’ abilities with
regard to construction management and to send a message to
14548       SPRINT PCS ASSETS v. PALOS VERDES ESTATES
telephone corporations that cities have authority to manage
their construction, without jeopardizing the telephone corpo-
rations’ statewide franchise.” S. Comm. on Energy, Utilities,
and Commerce, Analysis of S.B. 621, Reg. Sess., at 5728
(Cal. 1995); see also id. (“[I]ntent of this bill is to provide the
cities with some control over their streets.”).4 If the preexist-
ing language of PUC § 7901 did not divest cities of the
authority to consider aesthetics in denying WCF construction
permits, then, a fortiori, neither does the langauge of PUC
§ 7901.1, which only “bolsters” cities’ control.

   [6] Aesthetic regulations are “time, place, and manner” regu-
lations,5 and the California Legislature’s use of the phrase
“are accessed” in PUC § 7901.1 does not change that conclu-
sion in this context. Sprint argues that the “time, place and
manner” in which the rights-of-way “are accessed” can refer
only to when, where, and how telecommunications service
providers gain entry to the public rights-of-way. We do not
disagree. However, a company can “access” a city’s rights-of-
way in both aesthetically benign and aesthetically offensive
ways. It is certainly within a city’s authority to permit the for-
mer and not the latter.6
   4
     We cite the legislative history only to put the statute in its historical
context; we do not rely upon it to discern the statute’s meaning.
   5
     In the First Amendment context, California courts have recognized that
governments’ aesthetic-based regulations fall within the rubric of “time,
place, and manner” regulations. See, e.g., Showing Animals Respect &
Kindness v. City of W. Hollywood, 83 Cal. Rptr. 3d 134, 141 (Ct. App.
2008) (ordinance with declared purpose of improving city aesthetics was
valid time, place, and manner regulation); Union of Needletrades, AFL-
CIO v. Super. Ct. of L.A. County, 65 Cal. Rptr. 2d 838, 850-51 (Ct. App.
1997) (requirement that leaflets comport with mall’s general aesthetics
constituted valid time, place, and manner regulation). We see no princi-
pled basis on which to distinguish aesthetic “time, place, and manner” reg-
ulations in the First Amendment context from aesthetic “time, place, and
manner” regulations in the context of PUC § 7901.1.
   6
     Our conclusion that the language of PUC § 7901.1 does not conflict
with the City’s consideration of aesthetics in denying WCF permit appli-
            SPRINT PCS ASSETS v. PALOS VERDES ESTATES                 14549
   [7] Our interpretation of California law is consistent with
the outcome in City of Anacortes, in which we rejected a
§ 332(c)(7)(B)(iii) challenge to a city’s denial of a WCF per-
mit application that was based on many of the same aesthetic
considerations at issue here. City of Anacortes, 572 F.3d at
994-95. There, the city determined that the proposed WCF
would have “a commercial appearance and would detract
from the residential character and appearance of the surround-
ing neighborhood”; that it “would not be compatible with the
character and appearance of the existing development”; and
that it would “negatively impact the views” of residents. Id.
at 989-90. We noted that the city ordinance governing permit
applications required the city to consider such factors as the
height of the tower and its proximity to residential structures,
the nature of uses of nearby properties, the surrounding topog-
raphy, and the surrounding tree coverage and foliage. Id. at
994. We stated that “[w]e, and other courts, have held that
these are legitimate concerns for a locality.” Id. (citing T-
Mobile Cent., LLC v. United Gov’t of Wyandotte County,
Kan. City, 546 F.3d 1299, 1312 (10th Cir. 2008); Cellular

cations is supported by the California Legislature’s use of materially iden-
tical language in the California Coastal Act, which provides that:
    The public access policies of this article shall be implemented in
    a manner that takes into account the need to regulate the time,
    place, and manner of public access depending on the facts and
    circumstances in each case including, but not limited to . . . [t]he
    need to provide for the management of access areas so as to pro-
    tect . . . the aesthetic values of the area by providing for the col-
    lection of litter.
Cal. Pub. Res. Code § 30214(a)(4). If Sprint’s narrow interpretation of
PUC § 7901.1 were correct, it would follow that, in the California Coastal
Act, the Legislature explicitly stated that the need to regulate the time,
place, and manner of access depends on the need to protect aesthetic val-
ues, but that, in PUC § 7901.1, the Legislature meant to say that control
over the time, place, and manner of access excluded control over aesthet-
ics. We see no reason to ascribe this inconsistency to the California Legis-
lature, however.
14550      SPRINT PCS ASSETS v. PALOS VERDES ESTATES
Tel. Co. v. Town of Oyster Bay, 166 F.3d 490, 494 (2d Cir.
1999)). What was implicit in our decision in City of Anacortes
we make explicit now: California law does not prohibit local
governments from taking into account aesthetic consider-
ations in deciding whether to permit the development of
WCFs within their jurisdictions.

   Sprint warns that this conclusion will allow municipalities
to run roughshod over WCF permit applications simply by
invoking aesthetic concerns. However, our decision in no way
relieves municipalities of the constraints imposed upon them
by the TCA. A city that invokes aesthetics as a basis for a
WCF permit denial is required to produce substantial evi-
dence to support its decision, and, even if it makes that show-
ing, its decision is nevertheless invalid if it operates as a
prohibition on the provision of wireless service in violation of
47 U.S.C. § 332(c)(7)(B)(i)(II). Nor does our decision consti-
tute a judgment on the merits of the City’s decision in this
case. Our function is not to determine whether the City’s
denial of Sprint’s permit applications was a proper weighing
of all the benefits (e.g., economic opportunities, improved ser-
vice, public safety) and costs (e.g., the ability of residents to
enjoy their community) of the proposal, but is instead to
determine whether the City violated any provision of the TCA
in so doing.

  2.    The City’s decision was supported by such relevant
        evidence that a reasonable mind might accept as ade-
        quate.

   [8] “[W]hile the term ‘substantial evidence’ is not statu-
torily defined in the Act, the legislative history of the TCA
explicitly states, and courts have accordingly held, that this
language is meant to trigger ‘the traditional standard used for
judicial review of agency decisions.’ ” MetroPCS, 400 F.3d at
723 (quoting H.R. Conf. Rep. No. 104-458, at 208 (1996)). A
municipality’s decision that is valid under local law will be
upheld under the TCA’s “substantial evidence” requirement
            SPRINT PCS ASSETS v. PALOS VERDES ESTATES                14551
where it is supported by “ ‘such relevant evidence as a reason-
able mind might accept as adequate to support a conclu-
sion.’ ” Id. at 725 (quoting Town of Oyster Bay, 166 F.3d at
494).

   [9] The City’s finding that the proposed WCFs would
adversely affect its aesthetic makeup easily satisfies this stan-
dard. The Council reviewed propagation maps and mock-ups
of the proposed WCFs and a report that detailed the aesthetic
values at stake. It had the benefit of public comments and an
oral presentation from Sprint’s personnel. From the entirety of
the evidence, one could reasonably determine, as the City did,
that the Via Azalea WCF would detract from the residential
character of the neighborhood and that the Via Valmonte
WCF would not be in keeping with the appearance of that
main entrance to the City. Consequently, we find that the
City’s decision was supported by substantial evidence, and we
reverse the district court.

B.   Section 332(c)(7)(B)(i)(II)

   [10] The TCA provides that a locality’s denial of a WCF
permit application “shall not prohibit or have the effect of
prohibiting the provision of personal wireless services.” 47
U.S.C. § 332(c)(7)(B)(i)(II). “[A] locality can run afoul of the
TCA’s ‘effective prohibition’ clause if it prevents a wireless
provider from closing a ‘significant gap’ in service coverage.”
MetroPCS, 400 F.3d at 731.7 The “effective prohibition”
inquiry “involves a two-pronged analysis requiring (1) the
showing of a ‘significant gap’ in service coverage and (2)
some inquiry into the feasibility of alternative facilities or site
locations.”8 Id. at 731. Because we conclude that Sprint has
   7
     We focus on the “effective prohibition” clause because the City has not
adopted a “general ban” on wireless services. See MetroPCS, 400 F.3d at
731. To the contrary, the City’s ordinance contemplates the construction
of WCFs, and the City has repeatedly granted permits for WCF construc-
tion in the past.
   8
     We have adopted the “multiple provider rule,” which focuses the “sig-
nificant gap” inquiry on the issue of whether a particular provider is pre-
14552       SPRINT PCS ASSETS v. PALOS VERDES ESTATES
not shown the existence of a significant gap as a matter of
law, we do not reach the second element of the analysis.

   The district court’s legal conclusion that Sprint established
the existence of a “significant gap” rests on two purportedly
undisputed facts: (1) “[w]ithout either facility, [Sprint’s] net-
work will contain significant gaps in coverage” and (2) exist-
ing wireless coverage in the City was “based on obsolete
facilities needing replacement.” These factual findings were
insufficient to support summary judgment because they were
disputed in the record below.

     1.   Significance of the Gap

  “ ‘[S]ignificant gap’ determinations are extremely fact-
specific inquiries that defy any bright-line legal rule.” Id. at
733. Yet Sprint and the district court take a bare-bones
approach to this inquiry. The district court simply declared, as
a matter of fact and fiat, that there was “a significant gap” in
Sprint’s coverage in the City. Sprint defends this factual find-
ing on appeal, arguing that its presentation of radio frequency
propagation maps was sufficient to establish a “significant
gap” in coverage. We disagree.

   Sprint’s documentation stated that the proposed WCFs
would provide “good coverage” for .2 to .4 miles in various
directions. However, it remains far from clear whether these
estimates were relative to the coverage available from existing
WCFs or to the coverage that would be available if there were
no WCFs at all (i.e., if the existing WCFs were removed). In
any event, that there was a “gap” in coverage is certainly not
sufficient to establish that there was a “significant gap” in
coverage. See id. at 733 n.10 (“[T]he relevant service gap

vented from filling a significant gap in its own service coverage; the
availability of wireless service from other providers in the area is irrele-
vant for purposes of this analysis. MetroPCS, 400 F.3d at 733.
           SPRINT PCS ASSETS v. PALOS VERDES ESTATES                14553
must be truly ‘significant . . . .’ ”); id. at 733 (“The TCA does
not guarantee wireless service providers coverage free of
small ‘dead spots . . . .’ ”).

   [11] The district court found that there was a “gap” in
Sprint’s coverage but failed to analyze its legal significance.
District courts have considered a wide range of context-
specific factors in assessing the significance of alleged gaps.
See, e.g., Cellular Tel. Co. v. Zoning Bd. of Adjustment of the
Borough of Ho-Ho-Kus, 197 F.3d 64, 70 n.2 (3d Cir. 1999)
(whether gap affected significant commuter highway or rail-
way); Powertel/Atlanta, Inc. v. City of Clarkston, No. 1:05-
CV-3068, 2007 WL 2258720, at *6 (N.D. Ga. Aug. 3, 2007)
(assessing the “nature and character of that area or the number
of potential users in that area who may be affected by the
alleged lack of service”); Voice Stream PCS I, LLC v. City of
Hillsboro, 301 F. Supp. 2d 1251, 1261 (D. Or. 2004) (whether
facilities were needed to improve weak signals or to fill a
complete void in coverage); Nextel Partners, Inc. v. Town of
Amherst, 251 F. Supp. 2d 1187, 1196 (W.D.N.Y. 2003) (gap
covers well traveled roads on which customers lack roaming
capabilities); Am. Cellular Network Co., LLC v. Upper Dublin
Twp., 203 F. Supp. 2d 383, 390-91 (E.D. Pa. 2002) (consider-
ing “drive tests”); Sprint Spectrum, L.P. v. Town of Ogunquit,
175 F. Supp. 2d 77, 90 (D. Me. 2001) (whether gap affects
commercial district); APT Minneapolis, Inc. v. Stillwater
Twp., No. 00-2500, 2001 WL 1640069, at *2-3 (D. Minn.
June 22, 2001) (whether gap poses public safety risk). Here,
the district court said nothing about the gap from which it
could have determined its relative significance (i.e., whether
preventing its closure was tantamount to a prohibition on tele-
communications service), nor did Sprint’s counsel offer any
support for a conclusion that the gap was significant.9
  9
    During oral argument, Sprint’s counsel was unable to explain satisfac-
torily on what basis the district court found that the gap was significant.
He acknowledged that there was a dispute as to the significance of the gap
in Sprint’s coverage within the City, and he even conceded that he had
seen nothing in the record that led him to believe that the matter was
uncontested.
14554      SPRINT PCS ASSETS v. PALOS VERDES ESTATES
  2.     Obsolescence of Existing WCF Network

   We need not decide whether the TCA’s anti-prohibition
language even covers situations, like that presented here, in
which a telecommunications service provider seeks to replace
existing WCFs, as contrasted with the more typical situation
in which the provider seeks to construct new WCFs. It is suf-
ficient to note that the record does not establish the obsoles-
cence of the old facilities as a matter of uncontested fact.
Sprint’s representatives not only failed to explain why the
existing facilities were no longer usable, but they actually
undermined that position by pointing out that those facilities
were currently serving some four thousand residents and
acknowledging at the public hearing that Sprint service was
generally available in the City. Residents’ comments at the
public hearing and the drive test results contained in the staff
report submitted to the Council further illustrate that Sprint’s
existing network was, at the very least, functional. Conse-
quently, we reverse the grant of summary judgment in
Sprint’s favor on its § 332(c)(7)(B)(i)(II) “effective prohibi-
tion” claim.

C.      Section 253

   The district court also concluded that the City’s ordinance
was “preempted by the Supremacy Clause, insofar as it con-
flicts with section 253(a) of the Telecom Act.” However, due
to intervening changes in the law, this Supremacy Clause
claim is no longer viable. See Sprint Telephony PCS, L.P. v.
County of San Diego, 543 F.3d 571, 578 (9th Cir. 2008) (en
banc) (overruling City of Auburn v. Qwest Corp., 260 F.3d
1160 (9th Cir. 2001), and holding that “a plaintiff suing a
municipality under section 253(a) must show actual or effec-
tive prohibition, rather than the mere possibility of prohibi-
tion” (citation omitted)); see also City of Anacortes, 572 F.3d
at 993. Moreover, we need not decide whether § 253 contem-
plates “as applied” challenges. Insofar as Sprint seeks to
advance an “as applied” challenge under § 253, we conclude,
          SPRINT PCS ASSETS v. PALOS VERDES ESTATES        14555
for the reasons set forth above, that Sprint has not demon-
strated a prohibition on the provision of wireless service as a
matter of law. See Sprint Telephony, 543 F.3d at 579 (“We
need not decide whether Sprint’s suit falls under § 253 or
§ 332. As we now hold, the legal standard is the same under
either.”).

                    IV.   CONCLUSION

   [12] Because the City’s decision to deny Sprint’s applica-
tion for a permit to construct two new WCFs was supported
by substantial evidence and because disputed issues of mate-
rial fact preclude a finding that the decision constituted a pro-
hibition on the provision of wireless service, we REVERSE
and REMAND.